DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “small personal mobility vehicles”, and the claim also recites “such as electric scooters or kick scooters and folding electric bicycles” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or 
Claims 2-6 depend from claim 1 and inherent the deficiency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lojek et al. [US 2021/0107369].
With respect to claim 1, Lojek discloses a locker [charging hub 10] for storage and electric charging of personal mobility devices that applies as a safe storage and electric charging system for small personal mobility vehicles such as electric scooters or kick scooters and folding electric bicycles, the locker characterized by being configured from a container structure with a variable configuration that defines one, two or more cubicles [charging bays 12] with space to keep the vehicle for which it is intended inside [as depicted in Fig. 7 and 10-11]; each of said cubicles is equipped with an access door with an opening system [door 16] by means of a security lock and equipped inside [note Applicant does not invoke 112f even though “means” is used because applicant does not appear to recite acts to perform the function; therefore see par. 0032 of Lojek for disclosure of a security lock of the doors 16] with an electrical charging system to connect the battery of the vehicle kept inside [Figs. 8 and 11; purpose of the charging bay 12 is indeed to charge, see at least cord 136].

claim 2, Lojek further discloses a container structure that defines the cubicles and is formed by multiple pieces coupled to each other and that define the lateral, upper and lower walls of the cubicles [Fig. 4; 36 and 30 define walls of the cubicles]; the front and rear ends of the set of cubicles that form the coupling of said pieces remain open and get closed, respectively, by the doors [Fig. 4; via doors 16] with the security lock [see par. 0032] and by means of one or more ventilation grills [see exhaust 68 connect to rear wall].

With respect to claim 3, Lojek further discloses characterized by the fact that the security lock of the doors of the cubicles is an intelligent lock controlled by wireless mode using a mobile phone application via Bluetooth, NFC, QR code or similar [par. 0032; i.e. performed via a reservation system wherein access is transmitted to a user making a reservation, reservation system is equated to an intelligent lock at least similar as required].

With respect to claim 4, Lojek further discloses the security lock of the doors of the cubicles is a conventional mechanical lock or combination lock [par. 0032; i.e. a “key” lock is equated to a conventional mechanical lock].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lojek et al. [US 2021/0107369] as applied above, and further in view of Arizono [US 2020/0373779].
With respect to claim 5, Lojek discloses a recharging operation in each cubicle to charge the battery of the vehicle kept in it as detailed above but fails to disclose any specific recharging features. However, battery management systems are trivial in the art of battery charging. For example, Arizono teaches an electric charging system with battery detection and value reading of electric variables of the connected battery or battery packs [par. 0013-0023, 0041-0044].
Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lojek to include a managed recharging system with battery detection as taught by Arizono for the benefit of ensuring the battery is safely recharging, i.e. overvoltage/overcurrent protection, thereby preventing damage to the battery. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lojek et al. [US 2021/0107369] and Arizono [US 2020/0373779] as applied above, and further in view of Sanders [US 2003/0141840].
With respect to claim 6, Lojek discloses a charger outlet as detailed above but fails to disclose the type of connector. However, a charging cable equipped with a multi-connector is well-known in the art. For example, Sanders teaches a multi-connector recharging cable in a cubicle [Fig. 2].
Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lojek to include the multi-connector cable as taught by Sanders for the benefit of utilizing a cable that is adapted to providing charging current to a variety of devices thereby allowing greater utilization of different devices by the charging bays. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859